

115 HR 5711 IH: Improving Access to Mental Health Services Act
U.S. House of Representatives
2018-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5711IN THE HOUSE OF REPRESENTATIVESMay 8, 2018Ms. Sánchez (for herself and Mr. Griffith) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title III of the Public Health Service Act to allow National Health Service Corps members
			 to provide obligated service as behavioral and mental health professionals
			 at schools, other community-based settings, or patient homes, and for
			 other
			 purposes.
	
 1.Short titleThis Act may be cited as the Improving Access to Mental Health Services Act. 2.National Health Service Corps behavioral and mental health professionals providing obligated service in schools, other community-based settings, and patient homesSubpart III of part D of title III of the Public Health Service Act (42 U.S.C. 254l et seq.) is amended by adding at the end the following:
			
				338N.Behavioral and mental health professionals providing obligated service in schools, other
			 community-based settings, and patient homes
 (a)Schools and community-Based settingsAn entity, to which a Corps member is assigned under section 333, may direct such Corps member to provide service as a behavioral and mental health professional at schools or other community-based settings located in health professional shortage areas.
 (b)Patient homesAn entity, to which a Corps member is assigned under section 333, may direct such Corps member to provide service as a behavioral and mental health professional through visiting the home of a patient located in a health professional shortage area.
 (c)Obligated serviceAny service described in subsection (a) or (b) that a Corps member provides may count towards such Corps member's completion of any obligated service requirements under the Scholarship Program or the Loan Repayment Program. The Secretary shall not impose any maximum limitation on the number of hours of service described in subsection (a) or (b) that a Corps member may count towards completing such obligated service requirements.
 (d)Rule of constructionThe authorization under subsection (a) or (b) shall be notwithstanding any other provision of this subpart or subpart II..
		